Title: From John Adams to C. W. F. Dumas and William Short, 11 September 1785
From: Adams, John
To: Dumas, C. W. F.,Short, William


          
            Gentlemen,
            Grosvr: Square. 11th. Septemr: 1785.
          
          I have recd. from Mr: Jefferson a copy of his letter to you of the 1st. inst: & agree fully with him in sentiment that we should agree to consider the french column as the Original, if the Baron thinks himself bound to insist upon it; but if the practice of his Court will admit of the execution in the two languages, each to be considered as equally original, it would be very agreable to me—
          I have recd. Mr: Short’s letter of the 5th. inst: & agree with you that it will be necessary to cede the point, if the Baron cannot be persuaded to sign the Copy in both languages, upon your agreeing that the French shall be considered as the Original— I wish, however, to try the experiment; not urging it with too much earnestness, nor persisting in it too long— I will not disguise from you, what I should advise you to reserve from others with some discretion, that, old as I am, I hope to live to see the day when the American language will be understood & respected in every Court in Europe—not from any dislike to the French or the Latin—
          Pray what do they say in Holland to our Navigation-Act of Massachusetts? Do you think it will be followed by the other States? Can the five Southernmost States adopt it immediately? The Americans here applaud it with remarkable unanimity—
          My Cold is much better, & I thank you for your sympathy—
          I am, Gentlemen, / Yrs: &c: &c.
        